Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00696-CV

       ESTATE of Lily Margaret ARMSTRONG (a/k/a Lilly Margaret Skoda), Deceased

                             From the County Court, Kerr County, Texas
                                       Trial Court No. 24774
                                Honorable Pat Tinley, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 30, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have fully

compromised and settled all issues in dispute. The motion contains a certificate of service to

appellee, who is in agreement with the motion. Therefore, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the party incurring same.

See id. 42.1(d).



                                                      PER CURIAM